PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $389.55 on an unpaid electric bill for service to the West Virginia Health Medical Center in South Charleston, Kanawha County, West Virginia. Respondent admits the validity of the claim and states that there were sufficient funds in its appropriation for the fiscal year in question from which the claim could have been paid.
Based on the foregoing facts, the Court hereby makes an award to the claimant in the amount of $389.55.
Award of $389.55.